Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 1 of 80




                                                     EXHIBIT 1
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 2 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 3 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 4 of 80
                   Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 5 of 80


       Generated on: This page was generated by TSDR on 2020-05-28 14:20:09 EDT
                 Mark: THEE I LOVE




  US Serial Number: 88728596                                                        Application Filing Dec. 16, 2019
                                                                                                Date:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/APPLICATION/Under Examination
            Descriptor:
                                                                                 The trademark application has been accepted by the Office (has met the
                                                                                 minimum filing requirements) and that this application has been assigned to
                                                                                 an examiner.

               Status: A non-final Office action has been sent (issued) to the applicant. This is a letter from the examining attorney requiring additional
                       information and/or making an initial refusal. The applicant must respond to this Office action. To view all documents in this file, click on
                       the Trademark Document Retrieval link at the top of this page.
         Status Date: Feb. 11, 2020



                                                                   Mark Information
          Mark Literal THEE I LOVE
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Vehicle Tag
         International 006 - Primary Class                                              U.S Class(es): 002, 012, 013, 014, 023, 025, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Sep. 02, 2010                                               Use in Commerce: Sep. 02, 2015

                  For: T-shirts, sweatshirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Sep. 09, 2010                                               Use in Commerce: Sep. 09, 2010

                  For: The mark is included in several stanzas of the University Alma Mater which was written in the 1940's
         International 041 - Primary Class                                              U.S Class(es): 100, 101, 107
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jan. 01, 1940                                               Use in Commerce: Jan. 01, 1940


                                                                                                                                  EXHIBIT 1, TAB A
                  Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 6 of 80


                                                Basis Information (Case Level)
            Filed Use: Yes                                               Currently Use: Yes
            Filed ITU: Yes                                               Currently ITU: Yes
            Filed 44D: No                                                Currently 44E: No
            Filed 44E: No                                                Currently 66A: No
            Filed 66A: No                                           Currently No Basis: No
     Filed No Basis: No

                                                Current Owner(s) Information
         Owner Name: Jackson State University
    Owner Address: PO Box 18079
                   1400 John R Lynch Street
                   Jackson, MISSISSIPPI UNITED STATES 39217
   Legal Entity Type: state university                                 State or Country UNITED STATES
                                                                      Where Organized:

                                         Attorney/Correspondence Information
                                                          Attorney of Record - None
                                                                 Correspondent
     Correspondent JACKSON STATE UNIVERSITY
     Name/Address: JACKSON STATE UNIVERSITY
                   1400 JOHN R LYNCH STREET
                   PO BOX 18079
                   JACKSON, MISSISSIPPI UNITED STATES 39217
                Phone: 601-979-1578                                                   Fax: 601-979-0890
                                                     Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                            Proceeding
  Date               Description
                                                                                                            Number
Feb. 11, 2020      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                              6325
Feb. 11, 2020      NON-FINAL ACTION E-MAILED                                                              6325
Feb. 11, 2020      NON-FINAL ACTION WRITTEN                                                               88579
Feb. 07, 2020      ASSIGNED TO EXAMINER                                                                   88579
Dec. 20, 2019      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 19, 2019      NEW APPLICATION ENTERED IN TRAM

                                            TM Staff and Location Information
                                                               TM Staff Information
         TM Attorney: CANTONE, KERI H                                        Law Office LAW OFFICE 104
                                                                             Assigned:
                                                                  File Location
   Current Location: TMEG LAW OFFICE 104 - EXAMINING                   Date in Location: Feb. 11, 2020
                     ATTORNEY ASSIGNED
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 7 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 8 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 9 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 10 of 80
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 11 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                      Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88728596
                                                                       Filing Date: 12/16/2019


                                                      The table below presents the data as entered.

                                     Input Field                                                              Entered
             SERIAL NUMBER                                       88728596
             MARK INFORMATION
             *MARK                                               Thee I Love
             STANDARD CHARACTERS                                 YES
             USPTO-GENERATED IMAGE                               YES
             LITERAL ELEMENT                                     Thee I Love
                                                                 The mark consists of standard characters, without claim to any particular font
             MARK STATEMENT
                                                                 style, size, or color.
             REGISTER                                            Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                      Jackson State University
             INTERNAL ADDRESS                                    PO Box 18079
             *STREET                                             1400 John R Lynch Street
             *CITY                                               Jackson
             *STATE
                                                                 Mississippi
             (Required for U.S. applicants)

             *COUNTRY                                            United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain international        39217
             addresses)

             PHONE                                               601-979-1578
             FAX                                                 601-979-0890
             EMAIL ADDRESS                                       XXXX
             AUTHORIZED TO COMMUNICATE VIA
             EMAIL
                                                                 Yes

             WEBSITE ADDRESS                                     www.jsums.edu
             LEGAL ENTITY INFORMATION
             TYPE                                                state university
             STATE/COUNTRY WHERE LEGALLY
                                                                 United States
             ORGANIZED

             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                 006
             *IDENTIFICATION                                     Vehicle Tag
        Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 12 of 80


FILING BASIS                    SECTION 1(a)
   FIRST USE ANYWHERE DATE      At least as early as 09/02/2010
   FIRST USE IN COMMERCE DATE   At least as early as 09/02/2015
   SPECIMEN FILE NAME(S)

   ORIGINAL PDF FILE            SPE0-14313224337-20191216134527395679_._MS_License_Plate_Class_06.pdf
   CONVERTED PDF FILE(S)
                                \\TICRS\EXPORT17\IMAGEOUT17\887\285\88728596\xml1\RFA0003.JPG
   (1 page)

                                The specimen is used on motor vehicle tags in the state of MS and are currently in
   SPECIMEN DESCRIPTION
                                production in the states of TX and TN
INTERNATIONAL CLASS             025
*IDENTIFICATION                 T-shirts, sweatshirts
FILING BASIS                    SECTION 1(b)
FILING BASIS                    SECTION 1(a)
   FIRST USE ANYWHERE DATE      At least as early as 09/09/2010
   FIRST USE IN COMMERCE DATE   At least as early as 09/09/2010
   SPECIMEN FILE NAME(S)

   ORIGINAL PDF FILE            SPE0-14313224337-20191216134527395679_._Thee_I_Love_Tshirt.pdf
   CONVERTED PDF FILE(S)
                                \\TICRS\EXPORT17\IMAGEOUT17\887\285\88728596\xml1\RFA0004.JPG
   (2 pages)

                                \\TICRS\EXPORT17\IMAGEOUT17\887\285\88728596\xml1\RFA0005.JPG
   SPECIMEN DESCRIPTION         The specimen is used on hoodies, t-shirts, sweatshirts, etc.
INTERNATIONAL CLASS             041
                                The mark is included in several stanzas of the University Alma Mater which was
*IDENTIFICATION
                                written in the 1940's
FILING BASIS                    SECTION 1(a)
   FIRST USE ANYWHERE DATE      At least as early as 01/01/1940
   FIRST USE IN COMMERCE DATE   At least as early as 01/01/1940
   SPECIMEN FILE NAME(S)

   ORIGINAL PDF FILE            SPE0-14313224337-20191216134527395679_._Alma_Mater__2_.pdf
   CONVERTED PDF FILE(S)
                                \\TICRS\EXPORT17\IMAGEOUT17\887\285\88728596\xml1\RFA0006.JPG
   (1 page)

   SPECIMEN DESCRIPTION         The specimen shows Thee I Love in the University Alma Mater
CORRESPONDENCE INFORMATION
NAME                            Jackson State University
FIRM NAME                       Jackson State University
INTERNAL ADDRESS                PO Box 18079
STREET                          1400 John R Lynch Street
CITY                            Jackson
STATE                           Mississippi
COUNTRY                         United States
        Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 13 of 80


ZIP/POSTAL CODE                    39217
PHONE                              601-979-1578
FAX                                601-979-0890
                                   kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu;
*EMAIL ADDRESS
                                   auxiliary.enterprises@jsums.edu; contractual.services@jsums.edu
*AUTHORIZED TO COMMUNICATE VIA
EMAIL
                                   Yes

FEE INFORMATION
APPLICATION FILING OPTION          TEAS RF
NUMBER OF CLASSES                  3
APPLICATION FOR REGISTRATION PER
                                   275
CLASS

*TOTAL FEE DUE                     825
*TOTAL FEE PAID                    825
SIGNATURE INFORMATION
SIGNATURE                          /Kamesha Hill/
SIGNATORY'S NAME                   Kamesha Hill
SIGNATORY'S POSITION               Executive Director Auxiliary Enterprises
SIGNATORY'S PHONE NUMBER           601-979-1578
DATE SIGNED                        12/16/2019
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 14 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88728596
                                                                       Filing Date: 12/16/2019
To the Commissioner for Trademarks:

MARK: Thee I Love (Standard Characters, see mark)
The literal element of the mark consists of Thee I Love. The mark consists of standard characters, without claim to any particular font style, size,
or color.
The applicant, Jackson State University, a state university legally organized under the laws of United States, having an address of
    PO Box 18079
    1400 John R Lynch Street
    Jackson, Mississippi 39217
    United States
    601-979-1578(phone)
    601-979-0890(fax)
    XXXX

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

International Class 006: Vehicle Tag

In International Class 006, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 09/02/2010, and first used in commerce at least as early as 09/02/2015, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) The specimen is used on motor vehicle tags in the state of MS and are currently in production in the states of
TX and TN.

Original PDF file:
SPE0-14313224337-20191216134527395679_._MS_License_Plate_Class_06.pdf
Converted PDF file(s) (1 page)
Specimen File1

International Class 025: T-shirts, sweatshirts
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.

In International Class 025, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 09/09/2010, and first used in commerce at least as early as 09/09/2010, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) The specimen is used on hoodies, t-shirts, sweatshirts, etc..

Original PDF file:
SPE0-14313224337-20191216134527395679_._Thee_I_Love_Tshirt.pdf
Converted PDF file(s) (2 pages)
Specimen File1
Specimen File2

International Class 041: The mark is included in several stanzas of the University Alma Mater which was written in the 1940's

In International Class 041, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 01/01/1940, and first used in commerce at least as early as 01/01/1940, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) The specimen shows Thee I Love in the University Alma Mater.
                Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 15 of 80


Original PDF file:
SPE0-14313224337-20191216134527395679_._Alma_Mater__2_.pdf
Converted PDF file(s) (1 page)
Specimen File1



For informational purposes only, applicant's website address is: www.jsums.edu
The applicant's current Correspondence Information:
    Jackson State University
    Jackson State University
    PO Box 18079
    1400 John R Lynch Street
    Jackson, Mississippi 39217
    601-979-1578(phone)
    601-979-0890(fax)
    kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu; auxiliary.enterprises@jsums.edu; contractual.services@jsums.edu (authorized).

Email Authorization: I authorize the USPTO to send email correspondence concerning the application to the applicant, the applicant's attorney,
or the applicant's domestic representative at the email address provided in this application. I understand that a valid email address must be
maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the Trademark
Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $825 has been submitted with the application, representing payment for 3 class(es).

                                                                   Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Kamesha Hill/ Date: 12/16/2019
Signatory's Name: Kamesha Hill
               Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 16 of 80


Signatory's Position: Executive Director Auxiliary Enterprises
Payment Sale Number: 88728596
Payment Accounting Date: 12/16/2019

Serial Number: 88728596
Internet Transmission Date: Mon Dec 16 14:33:06 EST 2019
TEAS Stamp: USPTO/BAS-XXX.XXX.XXX.XX-201912161433068
44783-88728596-7009531175cabd84d5071a8cf
c6efababea562fc18c2454989a1b671687a86e5-
CC-33058189-20191216134527395679
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 17 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 18 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 19 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 20 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 21 of 80
                  Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 22 of 80


       Generated on: This page was generated by TSDR on 2020-05-29 09:59:22 EDT
                 Mark: HAIL HAIL TO THEE




  US Serial Number: 88730481                                                        Application Filing Dec. 17, 2019
                                                                                                Date:
     US Registration 6050006                                                       Registration Date: May 05, 2020
           Number:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Supplemental
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


        Amended to No                                                               Date Amended to Mar. 24, 2020
  Principal Register:                                                               Current Register:
               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: May 05, 2020



                                                                   Mark Information
          Mark Literal HAIL HAIL TO THEE
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: t shirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Sep. 01, 2019                                               Use in Commerce: Sep. 01, 2019

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
            Filed 66A: No                                                         Currently No Basis: No
      Filed No Basis: No

                                                       Current Owner(s) Information
                  Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 23 of 80

          Owner Name: Jackson State University
     Owner Address: 1400 John R. Lynch Street
                    PO Box 18079
                    Jackson, MISSISSIPPI UNITED STATES 39217
   Legal Entity Type: state university                               State or Country MISSISSIPPI
                                                                    Where Organized:

                                          Attorney/Correspondence Information
                                                          Attorney of Record - None
                                                                Correspondent
     Correspondent JACKSON STATE UNIVERSITY
     Name/Address: JACKSON STATE UNIVERSITY
                   1400 JOHN R. LYNCH STREET
                   PO BOX 18079
                   JACKSON, MISSISSIPPI UNITED STATES 39217
                Phone: 601-979-1578                                              Fax: 6019790890
                                                     Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                        Proceeding
   Date               Description
                                                                                                        Number
May 05, 2020       REGISTERED-SUPPLEMENTAL REGISTER
Apr. 02, 2020      LAW OFFICE PUBLICATION REVIEW COMPLETED                                            74221
Apr. 01, 2020      APPROVED FOR REGISTRATION SUPPLEMENTAL REGISTER
Mar. 24, 2020      EXAMINER'S AMENDMENT ENTERED                                                       88888
Mar. 24, 2020      NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                       6328
Mar. 24, 2020      EXAMINERS AMENDMENT E-MAILED                                                       6328
Mar. 24, 2020      EXAMINERS AMENDMENT -WRITTEN                                                       88579
Feb. 29, 2020      TEAS/EMAIL CORRESPONDENCE ENTERED                                                  74221
Feb. 29, 2020      CORRESPONDENCE RECEIVED IN LAW OFFICE                                              74221
Feb. 19, 2020      ASSIGNED TO LIE                                                                    74221
Feb. 13, 2020      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Feb. 13, 2020      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                          6325
Feb. 13, 2020      NON-FINAL ACTION E-MAILED                                                          6325
Feb. 13, 2020      NON-FINAL ACTION WRITTEN                                                           88579
Feb. 11, 2020      ASSIGNED TO EXAMINER                                                               88579
Dec. 20, 2019      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 20, 2019      NEW APPLICATION ENTERED IN TRAM

                                             TM Staff and Location Information
                                                          TM Staff Information - None
                                                                 File Location
   Current Location: PUBLICATION AND ISSUE SECTION                   Date in Location: May 05, 2020
         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 24 of 80




Reg. No. 6,050,006        Jackson State University (MISSISSIPPI state university )
                          1400 John R. Lynch Street
Registered May 05, 2020   Po Box 18079
                          Jackson, MISSISSIPPI 39217
Int. Cl.: 25              CLASS 25: t shirts
Trademark                 FIRST USE 9-1-2019; IN COMMERCE 9-1-2019

Supplemental Register     THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                          PARTICULAR FONT STYLE, SIZE OR COLOR

                          SER. NO. 88-730,481, FILED P.R. 12-17-2019; AM. S.R. 03-24-2020
     Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 25 of 80
     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 6050006
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 26 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 27 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 28 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 29 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 30 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 31 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 32 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 33 of 80
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 34 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                      Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88730481
                                                                       Filing Date: 12/17/2019


                                                      The table below presents the data as entered.

                                     Input Field                                                              Entered
             SERIAL NUMBER                                       88730481
             MARK INFORMATION
             *MARK                                               Hail Hail to Thee
             STANDARD CHARACTERS                                 YES
             USPTO-GENERATED IMAGE                               YES
             LITERAL ELEMENT                                     Hail Hail to Thee
                                                                 The mark consists of standard characters, without claim to any particular font
             MARK STATEMENT
                                                                 style, size, or color.
             REGISTER                                            Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                      Jackson State University
             INTERNAL ADDRESS                                    PO Box 18079
             *STREET                                             1400 John R. Lynch Street
             *CITY                                               Jackson
             *STATE
                                                                 Mississippi
             (Required for U.S. applicants)

             *COUNTRY                                            United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain international        39217
             addresses)

             PHONE                                               601-979-1578
             FAX                                                 6019790890
             EMAIL ADDRESS                                       XXXX
             AUTHORIZED TO COMMUNICATE VIA
             EMAIL
                                                                 Yes

             WEBSITE ADDRESS                                     www.jsums.edu
             LEGAL ENTITY INFORMATION
             TYPE                                                state university
             STATE/COUNTRY WHERE LEGALLY
                                                                 Mississippi
             ORGANIZED

             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                 025
             *IDENTIFICATION                                     t shirts
        Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 35 of 80


FILING BASIS                       SECTION 1(a)
   FIRST USE ANYWHERE DATE         At least as early as 09/01/2019
   FIRST USE IN COMMERCE DATE      At least as early as 09/01/2019
   SPECIMEN FILE NAME(S)

   ORIGINAL PDF FILE               SPE0-14313224337-20191217162242919898_._Hail_Hail_to_Thee_Class_25.pdf
   CONVERTED PDF FILE(S)
                                   \\TICRS\EXPORT17\IMAGEOUT17\887\304\88730481\xml1\RFA0003.JPG
   (4 pages)

                                   \\TICRS\EXPORT17\IMAGEOUT17\887\304\88730481\xml1\RFA0004.JPG

                                   \\TICRS\EXPORT17\IMAGEOUT17\887\304\88730481\xml1\RFA0005.JPG
                                   \\TICRS\EXPORT17\IMAGEOUT17\887\304\88730481\xml1\RFA0006.JPG
   SPECIMEN DESCRIPTION            The specimen contains the mark on a t shirt
CORRESPONDENCE INFORMATION
NAME                               Jackson State University
FIRM NAME                          Jackson State University
INTERNAL ADDRESS                   PO Box 18079
STREET                             1400 John R. Lynch Street
CITY                               Jackson
STATE                              Mississippi
COUNTRY                            United States
ZIP/POSTAL CODE                    39217
PHONE                              601-979-1578
FAX                                6019790890
                                   kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu;
*EMAIL ADDRESS
                                   auxiliary.enterprises@jsums.edu
*AUTHORIZED TO COMMUNICATE VIA
                                   Yes
EMAIL

FEE INFORMATION
APPLICATION FILING OPTION          TEAS RF
NUMBER OF CLASSES                  1
APPLICATION FOR REGISTRATION PER
CLASS
                                   275

*TOTAL FEE DUE                     275
*TOTAL FEE PAID                    275
SIGNATURE INFORMATION
SIGNATURE                          /kamesha hill/
SIGNATORY'S NAME                   Kamesha Hill
SIGNATORY'S POSITION               Executive Director Auxiliary Enterprises
SIGNATORY'S PHONE NUMBER           601-979-1578
DATE SIGNED                        12/17/2019
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 36 of 80
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 37 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88730481
                                                                       Filing Date: 12/17/2019
To the Commissioner for Trademarks:

MARK: Hail Hail to Thee (Standard Characters, see mark)
The literal element of the mark consists of Hail Hail to Thee. The mark consists of standard characters, without claim to any particular font style,
size, or color.
The applicant, Jackson State University, a state university legally organized under the laws of Mississippi, having an address of
    PO Box 18079
    1400 John R. Lynch Street
    Jackson, Mississippi 39217
    United States
    601-979-1578(phone)
    6019790890(fax)
    XXXX

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

International Class 025: t shirts

In International Class 025, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 09/01/2019, and first used in commerce at least as early as 09/01/2019, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) The specimen contains the mark on a t shirt.

Original PDF file:
SPE0-14313224337-20191217162242919898_._Hail_Hail_to_Thee_Class_25.pdf
Converted PDF file(s) (4 pages)
Specimen File1
Specimen File2
Specimen File3
Specimen File4



For informational purposes only, applicant's website address is: www.jsums.edu
The applicant's current Correspondence Information:
    Jackson State University
    Jackson State University
    PO Box 18079
    1400 John R. Lynch Street
    Jackson, Mississippi 39217
    601-979-1578(phone)
    6019790890(fax)
    kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu; auxiliary.enterprises@jsums.edu (authorized).

Email Authorization: I authorize the USPTO to send email correspondence concerning the application to the applicant, the applicant's attorney,
or the applicant's domestic representative at the email address provided in this application. I understand that a valid email address must be
maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the Trademark
Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.
                Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 38 of 80



A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                   Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /kamesha hill/ Date: 12/17/2019
Signatory's Name: Kamesha Hill
Signatory's Position: Executive Director Auxiliary Enterprises
Payment Sale Number: 88730481
Payment Accounting Date: 12/17/2019

Serial Number: 88730481
Internet Transmission Date: Tue Dec 17 16:32:10 EST 2019
TEAS Stamp: USPTO/BAS-XXX.XXX.XXX.XX-201912171632100
74999-88730481-700afa1491e8d48bef8d0daca
5d0eba8737bfed158677a9eb46e6043eff9c7164
b-CC-32086866-20191217162242919898
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 39 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 40 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 41 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 42 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 43 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 44 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 45 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 46 of 80
                  Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 47 of 80


       Generated on: This page was generated by TSDR on 2020-05-29 09:57:38 EDT
                 Mark: THEE I LOVE!




  US Serial Number: 88730067                                                        Application Filing Dec. 17, 2019
                                                                                                Date:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/APPLICATION/Under Examination
            Descriptor:
                                                                                 The trademark application has been accepted by the Office (has met the
                                                                                 minimum filing requirements) and that this application has been assigned to
                                                                                 an examiner.

               Status: A non-final Office action has been sent (issued) to the applicant. This is a letter from the examining attorney requiring additional
                       information and/or making an initial refusal. The applicant must respond to this Office action. To view all documents in this file, click on
                       the Trademark Document Retrieval link at the top of this page.
         Status Date: Feb. 11, 2020



                                                                   Mark Information
          Mark Literal THEE I LOVE!
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
       Description of The mark consists of Black HeatVectorian Style Typeface letters in all caps with the capital I in highlight blue and the O in Love
               Mark: replaced with a highlight blue heart.
      Color Drawing: Yes
   Color(s) Claimed: The color(s) Black, white and highlight blue is/are claimed as a feature of the mark.
       Design Search 02.11.01 - Hearts excluding hearts as carriers or depicted on playing cards
            Code(s): 27.03.05 - Objects forming letters or numerals

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: T-shirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Feb. 01, 2017                                               Use in Commerce: Feb. 01, 2017

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
                  Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 48 of 80

            Filed 66A: No                                           Currently No Basis: No
     Filed No Basis: No

                                                Current Owner(s) Information
         Owner Name: Jackson State University
    Owner Address: PO Box 18079
                   1400 John R. Lynch
                   Jackson, MISSISSIPPI UNITED STATES 39217
   Legal Entity Type: state university                                 State or Country MISSISSIPPI
                                                                      Where Organized:

                                         Attorney/Correspondence Information
                                                           Attorney of Record - None
                                                                 Correspondent
     Correspondent JACKSON STATE UNIVERSITY
     Name/Address: JACKSON STATE UNIVERSITY
                   1400 JOHN R. LYNCH
                   PO BOX 18079
                   JACKSON, MISSISSIPPI UNITED STATES 39217
                Phone: 601-979-1578                                                   Fax: 6019790890
                                                     Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                           Proceeding
  Date               Description
                                                                                                           Number
Feb. 11, 2020      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                             6325
Feb. 11, 2020      NON-FINAL ACTION E-MAILED                                                             6325
Feb. 11, 2020      NON-FINAL ACTION WRITTEN                                                              88579
Feb. 07, 2020      ASSIGNED TO EXAMINER                                                                  88579
Dec. 21, 2019      NOTICE OF DESIGN SEARCH CODE E-MAILED
Dec. 20, 2019      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 20, 2019      NEW APPLICATION ENTERED IN TRAM

                                            TM Staff and Location Information
                                                               TM Staff Information
         TM Attorney: CANTONE, KERI H                                        Law Office LAW OFFICE 104
                                                                             Assigned:
                                                                  File Location
   Current Location: TMEG LAW OFFICE 104 - EXAMINING                   Date in Location: Feb. 11, 2020
                     ATTORNEY ASSIGNED
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 49 of 80
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 50 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                     Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88730067
                                                                       Filing Date: 12/17/2019


                                                      The table below presents the data as entered.

                                           Input Field                                                                   Entered
             SERIAL NUMBER                                                              88730067
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\887\300\88730067\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             LITERAL ELEMENT                                                            THEE I LOVE!
             COLOR MARK                                                                 YES
             COLOR(S) CLAIMED                                                           The color(s) Black, white and highlight blue is/are claimed as a
             (If applicable)                                                            feature of the mark.
                                                                                        The mark consists of Black HeatVectorian Style Typeface
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        letters in all caps with the capital I in highlight blue and the O
                                                                                        in Love replaced with a highlight blue heart.
             PIXEL COUNT ACCEPTABLE                                                     NO
             PIXEL COUNT                                                                2400 x 1800
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Jackson State University
             INTERNAL ADDRESS                                                           PO Box 18079
             *STREET                                                                    1400 John R. Lynch
             *CITY                                                                      Jackson
             *STATE
                                                                                        Mississippi
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        39217
             (Required for U.S. and certain international addresses)

             PHONE                                                                      601-979-1578
             FAX                                                                        6019790890
             EMAIL ADDRESS                                                              XXXX
             AUTHORIZED TO COMMUNICATE VIA EMAIL                                        Yes
             WEBSITE ADDRESS                                                            www.jsums.edu
             LEGAL ENTITY INFORMATION
        Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 51 of 80


TYPE                                      state university
STATE/COUNTRY WHERE LEGALLY ORGANIZED     Mississippi
GOODS AND/OR SERVICES AND BASIS INFORMATION
INTERNATIONAL CLASS                       025
*IDENTIFICATION                           T-shirts
FILING BASIS                              SECTION 1(a)
   FIRST USE ANYWHERE DATE                At least as early as 02/01/2017
   FIRST USE IN COMMERCE DATE             At least as early as 02/01/2017
                                          \\TICRS\EXPORT17\IMAGEOUT
   SPECIMEN FILE NAME(S)
                                          17\887\300\88730067\xml1\ RFA0003.JPG
                                          Specimen includes the mark used on tshirs for the annual
   SPECIMEN DESCRIPTION
                                          University Thee I Love Bash!
CORRESPONDENCE INFORMATION
NAME                                      Jackson State University
FIRM NAME                                 Jackson State University
INTERNAL ADDRESS                          PO Box 18079
STREET                                    1400 John R. Lynch
CITY                                      Jackson
STATE                                     Mississippi
COUNTRY                                   United States
ZIP/POSTAL CODE                           39217
PHONE                                     601-979-1578
FAX                                       6019790890
                                          kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu;
*EMAIL ADDRESS
                                          auxiliary.enterpriss@jsums.edu
*AUTHORIZED TO COMMUNICATE VIA EMAIL      Yes
FEE INFORMATION
APPLICATION FILING OPTION                 TEAS RF
NUMBER OF CLASSES                         1
APPLICATION FOR REGISTRATION PER CLASS    275
*TOTAL FEE DUE                            275
*TOTAL FEE PAID                           275
SIGNATURE INFORMATION
SIGNATURE                                 /kamesha hill/
SIGNATORY'S NAME                          Kamesha Hill
SIGNATORY'S POSITION                      Executive Director Auxiliary Enterprises
SIGNATORY'S PHONE NUMBER                  601-979-1578
DATE SIGNED                               12/17/2019
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 52 of 80
                         Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 53 of 80


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88730067
                                                                       Filing Date: 12/17/2019
To the Commissioner for Trademarks:

MARK: THEE I LOVE! (stylized and/or with design, see mark)
The literal element of the mark consists of THEE I LOVE!. The color(s) Black, white and highlight blue is/are claimed as a feature of the mark.
The mark consists of Black HeatVectorian Style Typeface letters in all caps with the capital I in highlight blue and the O in Love replaced with a
highlight blue heart.
The applicant, Jackson State University, a state university legally organized under the laws of Mississippi, having an address of
   PO Box 18079
   1400 John R. Lynch
   Jackson, Mississippi 39217
   United States
   601-979-1578(phone)
   6019790890(fax)
   XXXX

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

International Class 025: T-shirts

In International Class 025, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 02/01/2017, and first used in commerce at least as early as 02/01/2017, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Specimen includes the mark used on tshirs for the annual University Thee I Love Bash!.
Specimen File1




For informational purposes only, applicant's website address is: www.jsums.edu

The applicant's current Correspondence Information:
   Jackson State University
   Jackson State University
   PO Box 18079
   1400 John R. Lynch
   Jackson, Mississippi 39217
   601-979-1578(phone)
   6019790890(fax)
   kamesha.m.hill@jsums.edu; edward.o.watson@jsums.edu; auxiliary.enterpriss@jsums.edu (authorized).

Email Authorization: I authorize the USPTO to send email correspondence concerning the application to the applicant, the applicant's attorney,
or the applicant's domestic representative at the email address provided in this application. I understand that a valid email address must be
maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the Trademark
Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                               Declaration
                Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 54 of 80



        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /kamesha hill/ Date: 12/17/2019
Signatory's Name: Kamesha Hill
Signatory's Position: Executive Director Auxiliary Enterprises
Payment Sale Number: 88730067
Payment Accounting Date: 12/17/2019

Serial Number: 88730067
Internet Transmission Date: Tue Dec 17 13:39:58 EST 2019
TEAS Stamp: USPTO/BAS-XXX.XXX.XXX.XX-201912171339584
51530-88730067-700355444eb9d3bfbe271f998
78e58c83f421bd32b7edaad8c6cb2193ba627fe7
8-CC-39562419-20191217132357609475
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 55 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 56 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 57 of 80




                                                     EXHIBIT 1, TAB B
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 58 of 80
         Case 2:20-cv-00839-LMA-KWR Document  14-3 Filed 06/08/20 Page 59 of 80
                                                  7UDGHPDUNV6HDUFK


                  b


                  75$'(0$5.6($5&+
         0RELOH




                                                                                       %DFN




   1R
   ,PDJH
   $YDLODEOH



   1DPH                                        7+((,/29(

   6WDWH5HJLVWUDWLRQ1XPEHU
   6WDWH5HJLVWUDWLRQ1XPEHU                   

   2ZQHU1DPH                                  -$&.62167$7(81,9(56,7<

   6WDWXV                                      $FWLYH

   &ODVVLͯFDWLRQ                               &RPPRQPHWDOVDQGWKHLUDOOR\VPHWDOEXLOGLQJ
                                                PDWHULDOVWUDQVSRUWDEOHEXLOGLQJVRIPHWDOPDWHULDOV
                                                RIPHWDOIRUUDLOZD\WUDFNVQRQHOHFWULFFDEOHVDQG
                                                ZLUHVRIFRPPRQPHWDOLURQPRQJHU\VPDOOLWHPVRI
                                                PHWDOKDUGZDUHSLSHVDQGWXEHVRIPHWDOVDIHV
                                                JRRGVRIFRPPRQPHWDOQRWLQFOXGHGLQRWKHU
                                                FODVVHVRUHV

   )LUVW8VHLQ$Q\ZKHUH
                       H                       

   )LUVW8VHLQ0LVVLVVLSSL                    

   $SSUR
   $SSURYDO'DWH                               

   ([SLUH'DWH
   ([SLUH'DWH                                 

   *RRGV                                       81,9(56,7<$/0$0$7(5$1'63(&,$/7<
                                                7$*/,&(16(3/$7(

   'HVFULSWLRQ                                 7+((,/29(

KWWSVZZZVRVPVJRYWUDGHPDUNGHIDXOWDVS[                                                            
        Case 2:20-cv-00839-LMA-KWR Document  14-3 Filed 06/08/20 Page 60 of 80
                                                 7UDGHPDUNV6HDUFK

   6WDWH                                       0LVVLVVLSSL

   0DUN7\SH
   0DUN7
       7\SH                                    7UDGHPDUN


                        %DFN




KWWSVZZZVRVPVJRYWUDGHPDUNGHIDXOWDVS[                                             
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 61 of 80




                                                  (;+,%,77$%&
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 62 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 63 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 64 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 65 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 66 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 67 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 68 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 69 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 70 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 71 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 72 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 73 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 74 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 75 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 76 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 77 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 78 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 79 of 80
Case 2:20-cv-00839-LMA-KWR Document 14-3 Filed 06/08/20 Page 80 of 80
